DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 10 are pending.
Allowable Subject Matter

Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a sensing component comprising: a driving module generating a second magnetic field, and the driving module further generates a sensing signal according to an electromagnetic induction produced by the first magnetic field and the second magnetic field; and a reference module spaced from the driving module by a distance, such that the reference module is outside of the second magnetic field and configured to generate a reference signal; and a terminal configured to produce detection information according to the sensing signal and the reference signal” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.

The closest references are found based on the updated search:
Wei et al. (US 2022/0043499 A1) discloses a power management method is adapted to the electronic device (see para [0007]).
Pan et al. (US 2015/0150474 A1) suggests at least one electromagnetic source for generating a variable magnetic field to vibrate the magnetic body; at least one first magnetic 
Kummerl et al. (US 2015/0105630 A1) teaches wherein said first fluxgate sensor system is positioned at a nominal distance in said axial direction from said permanent magnet and is aligned relative to said permanent magnet to sense an axial magnetic field therefrom (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim1, therefore claims 1– 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/26/2022